Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AGREEMENT (this “Agreement”) made as of February 5, 2014 (the “Effective Date”),
by and between Fairway Group Holdings Corp., a Delaware corporation with an
office at 2284 12th Avenue, New York, New York 10027 (the “Company”), and
William Sanford (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and its subsidiaries (collectively, the “Fairway Group”)
desire that Executive be employed to serve in an executive capacity with the
Fairway Group, and Executive desires to be so employed by the Fairway Group,
upon the terms and subject to the conditions set forth herein; and

 

WHEREAS, the parties desire to amend and restate the employment agreement made
as of March 28, 2013 between the Company and Executive.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

1.                                             EMPLOYMENT.

 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  Executive
shall hold the office of Interim Chief Executive Officer of the Company
reporting to the Executive Chairman of the Company and the Board of Directors of
the Company (the “Board”).

 

2.                                           TERM.

 

The term of employment under this Agreement began on the Effective Date and
shall continue until February 29, 2016, subject to prior termination in
accordance with the terms hereof (the “Initial Term”).  The Initial Term shall
be automatically extended for successive additional periods of one (1) year
(each such one-year period, an “Additional Term”), unless either party shall
have given written notice to the other party of non-extension at least sixty
(60) days prior to the end of the Initial Term or the then applicable Additional
Term (any period during which Executive is employed hereunder collectively, the
“Employment Term”).

 

3.                                           COMPENSATION.

 

(a)                                       As compensation for the employment
services to be rendered by Executive hereunder, including all services as an
officer or director of any member of the Fairway Group, the Company agrees to
pay, or cause to be paid, to Executive, and Executive agrees to accept, payable
in equal installments in accordance with Company payroll practices then in
existence, an initial annual salary of $415,000 (the “Annual Salary”). 
Executive’s Annual Salary for any year following 2014 shall be determined by the
Board in its sole discretion, but shall not in any year be reduced below the
rate for the previous year.

 

(b)                                       During each fiscal year of the
Employment Term, Executive shall be eligible for an annual performance bonus, if
any, as may be determined by the Board from time to time in its sole
discretion.  Such bonus will be targeted at fifty percent (50%) of Annual Salary
and will be based upon, among other things, the Executive’s performance and the
Company’s financial performance.

 

4.                                           EXPENSES.

 

The Company shall pay or reimburse Executive, upon presentment of suitable
vouchers, for all reasonable business expenses which may be incurred or paid by
Executive in connection with his employment hereunder in accordance with Company
policy as established from time to time by the Board.  Executive shall comply
with such restrictions and shall keep such records as the Company may reasonably
deem necessary to

 

--------------------------------------------------------------------------------


 

meet the requirements of the Internal Revenue Code of 1986, as amended from time
to time (the “Code”), and regulations promulgated thereunder.

 

5.                                           OTHER BENEFITS.

 

Executive shall be entitled to four (4) weeks paid vacation for each full year
of employment during the Employment Term (the timing of vacations to be subject
to the reasonable approval of the Executive Chairman) and to participate in such
benefit plans and arrangements and receive other benefits on terms consistent
with other officers of the Company at the same level as Executive (including
short- and long-term disability insurance, 401(k) plan, hospital, major medical
insurance, dental and group life insurance plans in accordance with the terms of
such plans), all as determined from time to time by the Board (the “Benefit
Plans”).  The Company shall provide a car allowance of $384.61 per week payable
in equal installments at the same time Executive receives his salary.  Executive
shall not be entitled to rollover or otherwise accumulate unused vacation days
from year-to-year without the prior consent of the Board.

 

6.                                             DUTIES.

 

(a)                                       Executive shall have such authority
and responsibilities and shall perform such reasonable duties and functions as
are typically performed by executives in his position and such other reasonable
duties and functions commensurate with his position as the Executive Chairman or
Board, as applicable, lawfully assign to him.  Executive shall comply in the
performance of his duties with the policies of the Fairway Group and the Board,
and be subject to the direction of the Executive Chairman of the Company and the
Board.

 

(b)                                       During the Employment Term, Executive
shall devote all of his business time and attention, reasonable vacation time
and absences for sickness excepted, to the business of the Fairway Group, as
necessary to fulfill his duties; provided, however, that Executive may engage in
other activities so long as such activities do not unreasonably interfere with
Executive’s performance of his duties hereunder and do not violate Section 9
hereof.  Executive shall perform the duties assigned to him in compliance in all
material respects with the Company’s Code of Conduct.

 

(c)                                        Nothing contained in this Section 6
or elsewhere in this Agreement shall be construed to prevent Executive from
investing or trading in non-competing investments as he sees fit for his own
account, including real estate, stocks, bonds, securities, commodities or other
forms of investments.

 

7.                                            TERMINATION OF EMPLOYMENT; EFFECT
OF TERMINATION.

 

(a)                                       Executive’s employment hereunder shall
terminate upon the first to occur of the following:

 

(i)                                           upon thirty (30) days’ prior
written notice to Executive upon the determination by the Board that Executive’s
employment shall be terminated for any reason which would not constitute
“justifiable cause”;

 

(ii)                                        upon written notice to Executive
from the Board of termination for “justifiable cause”;

 

(iii)                                    automatically and without notice upon
the death of Executive;

 

(iv)                                    in accordance with the terms of
subsection (e) hereof upon the “disability” (as defined below) of Executive;

 

(v)                                      upon thirty (30) days’ prior written
notice by Executive to the Company of Executive’s voluntary termination of
employment without “good reason”; or

 

2

--------------------------------------------------------------------------------


 

(vi)                                   upon written notice by Executive to the
Company of Executive’s termination of employment for “good reason” in accordance
with Section 7(b)(iii).

 

Upon the Company giving notice of termination pursuant to Section 7(a)(i) or
(ii), or Executive giving notice of termination pursuant to Section 7(a)(v) or
(vi), the Company may require that Executive immediately leave the Company’s
premises, but such requirement shall not affect the effective date of
termination of employment.

 

(b)                                       For the purposes of this Agreement:

 

(i)                                           The term “Change in Control” shall
mean the occurrence of any of the following: (A) one person (or more than one
person acting as a group), other than Sterling Investment Partners or its
affiliates, acquires ownership of stock of the Company that, together with the
stock held by such person or group, constitutes more than 50% of the total
voting power of the stock of the Company; (B) consummation of any merger,
consolidation, or reorganization involving the Company in which, immediately
after giving effect to such merger, consolidation or reorganization, 50% or less
of the total voting power of outstanding stock of the surviving or resulting
entity is then beneficially owned in the aggregate by the stockholders of the
Company immediately prior to such merger, consolidation or reorganization as a
result of their ownership interests in the Company immediately prior to the
merger, consolidation, or reorganization and members of the Board of the Company
immediately prior to the merger, consolidation or reorganization do not
constitute a majority of the Board of the surviving or resulting entity; (C) a
majority of the members of the Board are replaced during any twelve-month period
by directors whose appointment or election is not endorsed by a majority of the
Board before the date of appointment or election; or (D) the sale of all or
substantially all of the Company’s assets.

 

(ii)                                        The term “disability” shall mean the
inability of Executive, due to illness, accident or any other physical or mental
incapacity, to have performed the essential functions of his duties, with or
without reasonable accommodation, for a period of four (4) months (whether or
not consecutive) in any twelve (12) month period during the Employment Term, as
reasonably determined by the Board.

 

(iii)                                     The term “good reason” shall mean:
(A) a material diminution in Executive’s level of authority, duties,
responsibilities or reporting lines; (B) a material reduction in Executive’s
Annual Salary or target bonus; (C) a material change to the location at which
Executive must perform the duties and obligations of his employment that is more
than seventy five (75) miles from the Company’s New York City office; or (D) the
Company’s material breach of this Agreement.  Notwithstanding the foregoing,
“good reason” shall not be deemed to exist unless, no later than ninety (90)
days following the date of the “good reason” event, Executive shall have given
written notice to the Company specifying in reasonable detail the Company’s acts
or omissions Executive alleges would constitute “good reason” and the Company
fails to rescind any such act or cure any such omission within thirty (30) days
following the receipt of such notice.  If such circumstances are not fully
corrected in all material respects by the Company during the thirty (30) day
cure period, Executive’s employment shall terminate for “good reason” upon the
expiration of the cure period.

 

(iv)                                    The term “justifiable cause” shall mean:
(A) Executive’s repeated failure to attempt in good faith (other than
temporarily while physically or mentally incapacitated) or refusal to attempt to
perform his duties pursuant to this Agreement after his receipt of written
notice from the Board of such failure or refusal specifying the details of the
failure or refusal, if within ten (10) days of such notice, Executive fails to
cure such failure or refusal; (B) Executive’s material breach of this Agreement,
which breach is not cured by Executive within ten (10) days following his
receipt of written notice specifying the details of such material breach;
(C) Executive’s criminal act involving money or property of the Fairway Group or
Executive’s breach (other than a de minimus breach) of his fiduciary duty;
(D) Executive’s intentional and knowing material misrepresentation of the
Company’s financial performance, operating results or financial condition to the
Board or Executive Chairman; (E) any intentional unauthorized disclosure by
Executive to any person, firm or corporation other than the

 

3

--------------------------------------------------------------------------------


 

members of the Fairway Group and their respective directors, managers, officers
and employees, of any material confidential information or trade secret of the
Fairway Group other than in the good faith performance of his duties;
(F) Executive’s indictment or conviction of, or pleading guilty or nolo
contendere to, a felony or a crime involving dishonesty, fraud or moral
turpitude; (G) Executive’s willful misconduct materially damaging to the
property, business or reputation of the Fairway Group (including any fraudulent
act); (H) Executive’s unlawful use of controlled substances that, in the good
faith judgment of the Board, impairs Executive’s ability to effectively perform
his duties hereunder or while on the Company’s premises; (I) any act or omission
by Executive involving gross negligence in the performance of Executive’s duties
that is materially adverse to the Fairway Group; or (J) Executive’s failure to
materially comply with the Fairway Group’s policies, including without
limitation, the Code of Conduct; provided, however, the Company cannot terminate
the Executive’s employment for “justifiable cause” unless the Board has provided
the Executive with written notice of the circumstances providing grounds for
“justifiable cause” and an opportunity to confront the charges (with counsel)
before the Board.

 

(c)                                        Upon any termination of Executive’s
employment by the Company for “justifiable cause”, or voluntarily by Executive
without “good reason” (including Executive electing not to extend the Employment
Term), Executive shall not be entitled to any amounts or benefits hereunder
other than such portion of Executive’s Annual Salary, reimbursement of expenses
pursuant to Section 4 hereof as has been accrued through the date of his
termination of employment and other amounts or benefits required by law or
pursuant to the terms of the Benefit Plans.

 

(d)                                       If Executive should die during the
Employment Term, this Agreement shall terminate immediately.  In such event, the
estate of Executive shall thereupon be entitled to receive (i) such portion of
Executive’s Annual Salary as has been accrued through the date of his death,
(ii) any accrued annual bonus for a prior fiscal year which remains unpaid as of
the date of death and a pro rata portion of any bonus that Executive would have
been entitled to receive pursuant to Section 3(b) in the fiscal year in which
Executive died (based on the number of days Executive was alive during such
fiscal year), payable when and if such bonus would otherwise have been payable
had Executive’s employment not been terminated by reason of Executive’s death
and (iii) reimbursement of expenses pursuant to Section 4.  Executive’s estate
also shall be entitled to any amounts or benefits required by law or payable
under the terms of the Benefit Plans.

 

(e)                                        Upon Executive’s disability in
accordance with Section 7(b) hereof, the Company shall have the right to
terminate Executive’s employment while he remains so disabled.  Any termination
pursuant to this subsection (e) shall be effective on the date thirty (30) days
after which Executive shall have received written notice of the Company’s
election to terminate.  In such event, Executive shall thereupon be entitled to
receive (i) such portion of Executive’s Annual Salary as has been accrued
through the date of the termination of employment, (ii) any accrued annual bonus
for a prior fiscal year which remains unpaid as of the date of termination and a
pro rata portion of any bonus that Executive would have been entitled to receive
pursuant to Section 3(b) in the fiscal year in which Executive became disabled
(based on the number of days during such fiscal year that this Agreement was in
effect), payable when and if such bonus would otherwise have been payable had
Executive’s employment not been terminated by reason of Executive’s disability
and (iii) reimbursement of expenses pursuant to Section 4.  Executive shall also
be entitled to any amounts or benefits required by law or payable under the
terms of the Benefit Plans.

 

(f)                                         Notwithstanding any provision to the
contrary contained herein, in the event that Executive’s employment is
terminated during the Employment Term by the Company without “justifiable cause”
(other than due to death or disability), by Executive for “good reason” or by
the Company electing not to extend the Employment Term, the Company shall, as of
the end of the Employment Term, (i) continue to pay Executive his then current
Annual Salary (subject to applicable tax withholding), payable in equal
installments in accordance with the Company’s payroll practices then in
existence, for a period of one (1) year from the date of termination (two
(2) years if such termination occurs during the period between the date of
execution of a definitive agreement relating to a Change of Control and the
consummation of such Change of Control (but only if such Change of Control is
consummated pursuant to such agreement) or within one (1) year following a
Change in

 

4

--------------------------------------------------------------------------------


 

Control of the Company) but, in any event, until February 29, 2016 and (ii) pay
Executive’s COBRA continuation health coverage premiums (less the normal weekly
contribution rate being paid by Executive at the time of termination, the
payment of which shall be Executive’s responsibility) during the Severance
Period, which amounts in (i) and (ii) above shall be in lieu of any and all
other payments due and owing to Executive under the terms of this Agreement
(other than any payments constituting reimbursement of expenses pursuant to
Section 4 hereof, any payments or benefits required by law or payable under the
terms of the Benefit Plans and the accrued annual bonus for a prior fiscal year
and pro rata portion of the bonus, if any, referred to in the penultimate
paragraph of this Section 7(f)).

 

The period during which payments are made pursuant to clause (i) of this
Section 7(f) is hereinafter referred to as the “Severance Period.”  The payments
made pursuant to this Section 7(f) are collectively hereinafter referred to as
the “Severance Payments.”  The Company’s obligation to make the Severance
Payments shall be conditional upon (A) Executive executing and delivering to the
Company within sixty (60) days after the date of his termination of employment a
release (that is no longer subject to revocation under applicable law) in
substantially the form of Exhibit A hereto, and (B) Executive’s compliance in
all material respects with his obligations under Sections 9, 10, 11 and 12
hereof.  Notwithstanding anything to the contrary contained herein, the first
Severance Payment shall be made on the sixtieth (60th) day following Executive’s
“separation from service” (as defined in Section 409A of the Code) and shall
include payment of all amounts that otherwise would be due prior thereto.

 

In the event the Executive is entitled to receive Severance Payments pursuant to
this Section 7(f), Executive shall also be entitled to the accrued annual bonus
for a prior fiscal year which remains unpaid as of the date of termination and a
pro rata portion (based on the number of days during such fiscal year that this
Executive was employed) of any bonus Executive would have been entitled to
receive pursuant to Section 3(b) in the fiscal year in which Executive’s
employment was terminated, payable when and if such bonus would otherwise have
been payable had Executive’s employment not been terminated.

 

If the Company cannot provide the COBRA payments pursuant to this
Section 7(f) without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act) or without subjecting the
Executive to taxation on group health benefits, the Company will, in lieu
thereof, provide to the Executive during the remainder of the Severance Period,
a taxable monthly payment in an amount equal to the estimated cost of providing
such benefits, calculated in good faith as of the time of commencement of such
payments.

 

(g)                                        Upon any termination of Executive’s
employment hereunder, Executive shall be entitled to: (i) receive such portion
of Executive’s Annual Salary as has been accrued to date; (ii) reimbursement of
expenses pursuant to Section 4 hereof; (iii) any payments or benefits required
by law or payable under the terms of the Benefit Plans; (iv) treatment of any
outstanding equity awards in conformance with the applicable equity
plan(s) and/or award agreement(s); and (v) continued indemnification and
coverage under directors and officers liability insurance, in each case,
pursuant to Section 13 hereof.  Any termination of employment hereunder shall
include termination from all applicable board and officer positions with any
member of the Fairway Group.

 

8.                                              REPRESENTATIONS AND AGREEMENTS
OF EXECUTIVE.

 

(a)                                       Executive represents and warrants that
he is free to enter into this Agreement and to perform the duties required
hereunder, and that there are no employment contracts or understandings,
restrictive covenants or other restrictions, whether written or oral, preventing
the performance of his duties hereunder.

 

(b)                                       Executive agrees to submit to a
medical examination and to cooperate and supply such other information and
documents as may be reasonably required by any insurance company in connection
with the Company’s obtaining life insurance on the life of Executive, and any
other type of insurance or fringe benefit as the Company shall determine from
time to time to obtain.

 

5

--------------------------------------------------------------------------------


 

9.                                             NON-COMPETITION.

 

(a)                                       In view of the unique and valuable
services expected to be rendered by Executive to the Fairway Group, Executive’s
knowledge of the trade secrets and other proprietary information relating to the
business of the Fairway Group and in consideration of the compensation to be
received hereunder, and Executive’s ownership interest in the Company, Executive
agrees that during the period of his employment by the Company and the greater
of (i) one year following his employment with the Company or (ii) the Severance
Period (the “Non-Competition Period”), Executive shall not, whether for
compensation or without compensation, directly or indirectly, as an owner,
principal, partner, member, shareholder, independent contractor, consultant,
joint venturer, investor, licensor, lender or in any other capacity whatsoever,
alone, or in association with any other person, carry on, be engaged or take
part in, or render services (other than services which are generally offered to
third parties) or provide advice to, own, share in the earnings of, invest in
the stocks, bonds or other securities of, or otherwise become financially
interested in, any entity primarily engaged in the retail grocery business
anywhere in the northeastern United States and in any other area where the
Company is doing business or into which the Board has, to the knowledge of the
Executive, discussed the possibility of expanding the Fairway Group’s
operations.  The record or beneficial ownership by Executive of up to one
percent (1%) of the shares of any corporation whose shares are publicly traded
on a national securities exchange or in the over-the-counter market shall not of
itself constitute a breach hereunder.  In addition, Executive shall not,
directly or indirectly, during the Non-Competition Period, except in the good
faith performance of his duties for the Fairway Group, request or cause any
suppliers or customers with whom the Fairway Group has a business relationship
to cancel or terminate any such business relationship with any member of the
Fairway Group or solicit, interfere with, entice from or hire from any member of
the Fairway Group any employee of any member of the Fairway Group. 
Notwithstanding the foregoing, the provisions of this Section 9 shall not be
violated by (x) general advertising or solicitation not specifically targeted at
Fairway Group related persons or entities or (y) Executive’s serving as a
reference upon request.  If the Company breaches its obligation to make the
Severance Payments (other than in the circumstances described in the next
sentence) or to comply with its obligations under Section 4 hereof, and such
breach is not cured within thirty (30) days after written notice of such breach
is provided to the Company by Executive, then in addition to any other remedies
available to the Executive, Executive shall be released from his obligations
under this Section 9.  If Executive does not comply in all material respects
with his obligations under this Section 9 (other than in the circumstances
described in the immediately preceding sentence), then notwithstanding anything
herein to the contrary, the Company shall not be obligated to pay Executive any
remaining portion of the Severance Payments.

 

(b)                                        During the Non-Competition Period:

 

(i)                                     Executive shall not make any oral or
written statements, either directly or through other persons or entities, which
are disparaging to any member of the Fairway Group or any of its affiliates,
management, officers, directors, services, products, operations or other matters
relating to the Fairway Group’s businesses; and

 

(ii)                                  The Fairway Group, formally or through its
officers and directors, shall not make any oral or written statements, either
directly or through other persons or entities, which are disparaging to
Executive.

 

Notwithstanding the foregoing provisions of this Section 9(b), it shall not be a
violation of this Section 9(b) for Executive or the Fairway Group to (i) make
truthful statements when required by order of a court or other body having
jurisdiction, any governmental investigation or inquiry by a governmental
entity, subpoena, court order, compulsory legal process, or as otherwise may be
required by law, (ii) make traditional competitive statements in the course of
promoting a competing business (except in violation of Section 9, 10 or 11
hereof), (iii) disclose that Executive is no longer employed by the Company,
(iv) rebut inaccurate statements made by the other party or (v) for either party
to make truthful statements to enforce his or its rights under this Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                        If any portion of the restrictions
set forth in this Section 9 should, for any reason whatsoever, be declared
invalid by a court of competent jurisdiction, the validity or enforceability of
the remainder of such restrictions shall not thereby be adversely affected.

 

(d)                                       Executive acknowledges that the
provisions of this Section 9 were a material inducement to the Company to enter
into this Agreement and to employ Executive.  Executive further acknowledges
that the territorial and time limitations set forth in this Section 9 are
reasonable and properly required for the adequate protection of the business of
the Fairway Group.  Executive hereby waives, to the extent permitted by law, any
and all right to contest the validity of this Section 9 on the ground of breadth
of its geographic or product and service coverage or length of term.  In the
event any such territorial or time limitation is deemed to be unreasonable by a
court of competent jurisdiction, Executive agrees to the reduction of the
territorial or time limitation to the area or period which such court shall deem
reasonable.

 

(e)                                        The existence of any claim or cause
of action by Executive against the Company or any other member of the Fairway
Group shall not constitute a defense to the enforcement by the Fairway Group of
the foregoing restrictive covenants, but such claim or cause of action shall be
litigated separately.

 

10.                                      INVENTIONS AND DISCOVERIES.

 

(a)                                       Executive shall promptly and fully
disclose to the Fairway Group, with all necessary detail for a complete
understanding of the same, all developments, know-how, discoveries, inventions,
improvements, concepts, ideas, writings, formulae, processes and methods
(whether copyrightable, patentable or otherwise) made, received, conceived,
developed, acquired or written during working hours, or otherwise, by Executive
(whether or not at the request or upon the suggestion of the Fairway Group)
during the Employment Term, solely or jointly with others, using the Fairway
Group’s resources, or relating to any current or proposed business or activities
of the Fairway Group known to him as a consequence of his employment or the
rendering of services hereunder (collectively, the “Subject Matter”).

 

(b)                                       Executive hereby assigns and
transfers, and agrees to assign and transfer, to the Fairway Group all his
rights, title and interest in and to the Subject Matter, and Executive further
agrees to deliver to the Fairway Group any and all drawings, notes,
specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
trademarks, copyrights or patents, as may be necessary to obtain trademarks,
copyrights and patents for any thereof in any and all countries and to vest
title thereto in the Fairway Group.  Executive shall assist the Fairway Group in
obtaining such trademarks, copyrights or patents during the term of this
Agreement, and any time thereafter on reasonable notice and at mutually
convenient times, and Executive agrees to testify in any prosecution or
litigation involving any of the Subject Matter; provided, however, that
following termination of employment Executive shall be reasonably compensated
for his time and reimbursed his reasonable out-of-pocket expenses incurred in
rendering such assistance or giving or preparing to give such testimony if it is
required after the Non-Competition Period.

 

11.                                       NON-DISCLOSURE OF CONFIDENTIAL
INFORMATION.

 

(a)                                       Executive shall not, during the term
of this Agreement, or at any time following expiration or termination of this
Agreement, directly or indirectly, disclose or permit to be known, other than in
the good faith performance of his duties (including without limitation
disclosures to the Fairway Group’s advisors and consultants) or as is required
by law (in which case Executive shall give the Company prior written notice of
such required disclosure) or with the prior written consent of the Company’s
Executive Chairman, to any person, firm or corporation, any confidential
information acquired by him during the course of, or as an incident to, his
employment hereunder, relating to the Fairway Group, any client, vendor or
customer of the Fairway Group, or any corporation, partnership or other entity
owned or controlled, directly or indirectly, by any of the foregoing, or in
which any of the foregoing has a beneficial interest, including, but not limited
to, the business affairs of each of the foregoing.  Such confidential
information shall include, but shall not be limited to, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and

 

7

--------------------------------------------------------------------------------


 

forecasts, competitive analyses, pricing policies, employee lists, personnel
policies, the substance of agreements with customers, suppliers, landlords and
others, marketing or dealership arrangements, servicing and training programs
and arrangements, customer lists and any other documents embodying such
confidential information.  This confidentiality obligation shall not apply to
any confidential information which becomes publicly available from sources
unrelated to the Fairway Group.

 

(b)                                       All information and documents relating
to the Fairway Group as hereinabove described (or other business affairs) shall
be the exclusive property of the Fairway Group, and Executive shall use
commercially reasonable business efforts to prevent any publication or
disclosure of any such information or documents in his possession or control. 
Upon termination of Executive’s employment with the Company, all documents,
records, reports, writings and other similar documents containing confidential
information, including copies thereof, then in Executive’s possession or control
shall be returned and left with the Company.  The foregoing obligations shall
not extend to Executive’s rolodex, address books, or other documents to the
extent such rolodex, address books or other documents contain only contact
information.

 

12.                                       SPECIFIC PERFORMANCE.

 

Executive agrees that if he breaches, or threatens to commit a breach of, any of
the provisions of Sections 9, 10 or 11 (the “Restrictive Covenants”), the
Fairway Group shall have, in addition to, and not in lieu of, any other rights
and remedies available to the Fairway Group under law and in equity, the right
to injunctive relief and/or to have the Restrictive Covenants specifically
enforced by a court of competent jurisdiction, without the posting of any bond
or other security, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Fairway Group and
that money damages would not provide an adequate remedy to the Company. 
Notwithstanding the foregoing, nothing herein shall constitute a waiver by
Executive of his right to contest whether a breach or threatened breach of any
Restrictive Covenant has occurred.

 

13.                                      INDEMNIFICATION; D&O INSURANCE.

 

(a)                                       The Company shall indemnify Executive
and hold him harmless as and to the extent provided in that certain
Indemnification Agreement, dated as of September    , 2012, by and between the
Company and Executive.  This obligation shall survive the termination of
Executive’s employment.

 

(b)                                        The Company shall cover Executive
under directors and officers liability insurance both during and, while
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.

 

14.                                      AMENDMENT OR ALTERATION.

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

15.                                    GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein.

 

16.                                    CHOICE OF FORUM; WAIVER OF JURY TRIAL.

 

Executive and the Fairway Group agree that any dispute between Executive and the
Fairway Group shall be resolved exclusively in the United States District Court
for the Southern District of New York or the applicable state court located in
New York County, New York and Executive consents to personal jurisdiction in
said courts.  EACH OF THE COMPANY AND EXECUTIVE HEREBY IRREVOCABLY WAIVES ITS

 

8

--------------------------------------------------------------------------------


 

RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY ACTION, PROCEEDING OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

17.                                      SEVERABILITY.

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

18.                                    WITHHOLDING.

 

The Company may deduct and withhold from the payments to be made to Executive
hereunder any amounts required to be deducted and withheld by the Company under
the provisions of any applicable statute, law, regulation or ordinance now or
hereafter enacted.

 

19.                                    NOTICES.

 

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the address set forth above in the case of the
Company and Executive’s address as set forth in the Company’s records, or such
other address as either party may from time to time designate in writing to the
other, and shall be deemed given as of the date of the delivery or at the
expiration of three days in the event of a mailing.

 

20.                                    COUNTERPARTS AND FACSIMILE SIGNATURES.

 

This Agreement may be signed in counterparts with the same effect as if the
signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement.  For
purposes of this Agreement, a facsimile copy of a party’s signature shall be
sufficient to bind such party.

 

21.                                    WAIVER OR BREACH.

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

22.                                    ENTIRE AGREEMENT AND BINDING EFFECT.

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, supersedes all prior and contemporaneous agreements, both
written and oral, between the parties with respect to the subject matter hereof,
and may be modified only by a written instrument signed by each of the parties
hereto.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns; provided, however, that (i) Executive shall not be
entitled to assign or delegate any of his rights or obligations hereunder
without the prior written consent of the Company and (ii) the Company shall only
be permitted to assign this Agreement to an assignee of all or substantially all
of the assets of the Company and if such assignee assumes the obligation
hereunder in writing.  It is intended that Sections 9, 10, 11, 12 and 16 benefit
each of the Company and each other member of the Fairway Group, each of which is
entitled to enforce the provisions of Sections 9, 10, 11, 12 and 16.

 

23.                                    SURVIVAL.

 

Except as otherwise expressly provided herein, the termination of Executive’s
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of Sections 4, 7, 9, 10, 11, 12, 13, 16, 22, 23, 24 and 25
hereof.

 

9

--------------------------------------------------------------------------------


 

24.                                    280G.

 

Notwithstanding anything set forth herein to the contrary, if any payment or
benefit Executive would receive from the Company pursuant to this Agreement or
otherwise (“Payment”) would constitute a “parachute payment” within the meaning
of Section 280G of the Code and, but for this Section 24, would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall equal the Revised Amount which may under clause (a) in the
following sentence be a lesser amount than the full Payment.  The “Revised
Amount” shall be either (a) or (b) whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the payment may be subject to the
Excise Tax and where: (a) is the largest portion of the Payment that would
result in no portion of the Payment being subject to the Excise Tax and (b) is
the full, unreduced, total Payment.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment is reduced to
the amount in clause (a) above, unless to the extent permitted by Code Section
280G and 409A Executive designates another order, the reduction shall occur in
the following order: (A) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (C) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.  Except as set forth in the next
sentence, all determinations to be made under this Section 24 shall be made by
the Company’s independent registered public accounting firm immediately prior to
the event giving rise to the Payment (or if such firm cannot make such
determination, an independent accounting firm selected by the Company (and
reasonably acceptable to Executive)), which accounting firm shall provide its
determinations and any supporting calculations and documentation to the Company
and Executive promptly after the change in ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Code Section 280G).  In making its determination, the accounting
firm shall take into account (if applicable) the value of Executive’s
non-competition covenant set forth in Section 9 of this Agreement.  The costs
and expenses of the accounting firm and, if a valuation firm is required by the
accounting firm to perform its calculations, such valuation firm shall be borne
by the Company.

 

25.                                     409A COMPLIANCE.

 

If Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-l(i) as of the date of the Executive’s separation from service,
then Executive shall not be entitled to any Severance Payments or other benefits
pursuant to Section 7 of this Agreement until the earlier of (a) the date which
is six (6) months after the date of Executive’s separation from service or (ii)
the date of Executive’s death.  This paragraph shall only apply if, and to the
extent, required in order to comply with Section 409A of the Code.  Any amounts
otherwise payable to Executive upon or in the six-month period following
Executive’s separation from service that are not so paid by reason of this
paragraph shall be paid to Executive (or Executive’s estate, as the case may be)
as soon as practicable (and in all events within twenty (20) days) after the
expiration of such six-month period or (if applicable, the date of Executive’s
death), and any remaining payments due to the Executive under this Agreement
shall be paid as otherwise provided herein.

 

For the purposes of this Agreement, a “termination of employment” or words of
like import shall mean a “separation from service” within the meaning of Section
409A of the Code and the regulations issued thereunder.  Any taxable
reimbursements pursuant to Section 4 shall be paid to Executive on or before the
last day of Executive’s taxable year following the taxable year in which the
related expense was incurred.  Reimbursements pursuant to Section 4 are not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such reimbursements or benefits that Executive may receive in any other
taxable year.  Each of

 

10

--------------------------------------------------------------------------------


 

the payments that may be made under this Agreement following Executive’s
termination of employment shall be deemed to be a separate payment for purposes
of applying Section 409A.

 

It is intended that any amounts payable under this Agreement and the Company’s
and Executive’s exercise of any authority or discretion hereunder shall comply
with, and avoid the imputation of any tax, penalty or interest under Section
409A of the Code.  This Agreement shall be construed and interpreted consistent
with that intent.  Notwithstanding the foregoing, Executive shall bear the cost
of any failure to comply with Section 409A of the Code, unless and except to the
extent that such tax, penalty or interest is incurred by reason of the Company’s
willful breach of the provisions of this Agreement.

 

26.                                      FURTHER ASSURANCES.

 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

27.                                    CONSTRUCTION OF AGREEMENT.

 

No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 

28.                                      HEADINGS.

 

The Section headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, demand or affect its provisions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

FAIRWAY GROUP HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name: Edward C. Arditte

 

 

Title: Co-President and CFO

 

 

 

 

 

/s/ William Sanford

 

William Sanford

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

In exchange for the payments and benefits set forth in the Employment Agreement
between Fairway Group Holdings Corp. (the “Company”) and me
dated                      2014 (the “Agreement”), and to be provided following
the Effective Date (as defined below) of this Release and subject to the terms
of the Agreement, and my execution (without revocation) and delivery of this
Release:

 

1. (a) On behalf of myself, my agents, assignees, attorneys, heirs, executors
and administrators, I hereby release the Company and its predecessors,
successors and assigns, their current and former parents, affiliates,
subsidiaries, divisions and joint ventures (collectively, the “Fairway Group”),
and all of their current and former officers, directors, employees, and agents,
in their capacity as Fairway Group representatives (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Fairway
Group (individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act or omission.  This release applies to Claims that I know
about and those I may not know about occurring at any time on or before the date
of execution of this Release.

 

(b) This Release includes a release of all rights and Claims under, as amended,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and
1991, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Equal Pay Act of 1963, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older Workers
Benefit Protection Act of 1990, the Occupational Safety and Health Act of 1970,
the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Act, and the New
York City Human Rights Act, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour. 
I specifically understand that I am releasing Claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories.

 

(c) This Release also includes a release of any Claims for breach of contract,
any tortious act or other civil wrong, attorneys’ fees, and all compensation and
benefit claims including without limitation Claims concerning salary, bonus, and
any award(s), grant(s), or purchase(s) under any equity and incentive
compensation plan or program.

 

(d) In addition, I am waiving my right to pursue any Claims against the Company
and Releasees under any applicable dispute resolution procedure, including any
arbitration policy.

 

I acknowledge that this Release is intended to include, without limitation, all
Claims known or unknown that I have or may have against the Company and
Releasees through the Effective Date of this Release.  Notwithstanding anything
herein, I expressly reserve and do not release pursuant to this Release (and the
definition of “Claims” will not include) (i) my rights with respect to the
enforcement of the right to receive the payments (including without limitation
the Severance Payments (as such term is defined in the Agreement) and benefits
specified in the Agreement, (iii) any rights or interest under any Benefit Plan
(as such term is defined in the Agreement), (iii) any right to indemnification
pursuant to the Company’s Certificate of Incorporation and By-Laws and any
indemnification agreement as in effect on the date hereof or otherwise, or the
protections of the Company’s directors and officers liability insurance, (iv)
any right to purchase shares of the Company’s stock after the date hereof under
any stock option or restricted stock agreement between me and the Company, or
(v) my rights as a stockholder of the Company.

 

1

--------------------------------------------------------------------------------


 

2. I acknowledge that I have had at least 21(1) calendar days from the date of
my termination of employment with the Company (the “Termination Date”) to
consider the terms of this Release, that I have been advised to consult with an
attorney regarding the terms of this Release prior to executing it, that I have
consulted with my attorney, that I fully understand all of the terms and
conditions of this Release, that I understand that nothing contained herein
contains a waiver of claims arising after the date of execution of this Release,
and I am entering into this Release knowingly, voluntarily and of my own free
will.  I further understand that my failure to sign this Release and return such
signed Release to the Company, 2284 12th Avenue, New York, New York 10027
(attention: General Counsel) by 5:00 pm on the 22nd(2) day after the Termination
Date will render me ineligible for the payments and benefits described herein
and in the Agreement.

 

3. I understand that once I sign and return this Release to the Company, I have
7 calendar days to revoke it.  I may do so by delivering to the Company, 2284
12th Avenue, New York, New York 10027 (attention: General Counsel) written
notice of my revocation within the 7-day revocation period (the “Revocation
Period”).  This Release will become effective on the 8th day after I sign and
return it to the Company (“Effective Date”) provided that I have not revoked it
during the Revocation Period.

 

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE.

 

I HAVE READ THIS RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND ENTER THIS
RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF WHAT IT MEANS.

 

 

By:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

(1)  Change to 45 days in the case of a group termination under the ADEA

(2)  If 21 days changed to 45 days, change to 46th

 

2

--------------------------------------------------------------------------------